ATC Venture Group Inc. Announces Financial Results Receives Amex Delinquency Notice Minnetonka, MN, May 3, 2012—(BUSINESS WIRE)—ATC Venture Group Inc. (AMEX:ATC) previously filed its annual report on Form 10-K for the fiscal year ended September 30, 2011, which reported the following financial results: For the year ended September 30, 2011 For the year ended September 30, 2010 Continuing Operations Discontinued Operations Total Continuing Operations Discontinued Operations Total Sales $ Cost of goods sold Inventory adjustments Gross profit (loss) (111,067 ) (134,977 ) (246,044 ) Sales, general & admin Intangible impairment - Fraud expense - - - Operating expense Other expense (69,823 ) (185,987 ) (255,810 ) (128,598 ) (108,770 ) (237,368 ) Net loss pre tax $ )
